 


111 HR 259 IH: Michael Jon Newkirk Transportation Safety Enhancement Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 259 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to establish national standards for State safety inspections of motor vehicles, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Michael Jon Newkirk Transportation Safety Enhancement Act of 2009. 
2.State safety inspections of motor vehicles 
(a)In generalChapter I of title 23, United States Code, is amended by adding at the end the following: 
 
167.State safety inspections of motor vehicles 
(a)Withholding of apportionments for noncompliance 
(1)Fiscal year 2012On October 1, 2011, the Secretary shall withhold 5 percent of the amount required to be apportioned to a State on that date under each of paragraphs (1), (3), and (4) of section 104(b) if the State does not meet the requirements of paragraph (3) on that date. 
(2)ThereafterOn October 1, 2012, and on the first day of each fiscal year thereafter, the Secretary shall withhold 10 percent of the amount required to be apportioned to a State on that date under each of paragraphs (1), (3), and (4) of section 104(b) if the State does not meet the requirements of paragraph (3) on that date. 
(3)RequirementA State meets the requirements of this paragraph if the State has enacted and is enforcing a law that requires the owner of a motor vehicle (as such term is defined in section 154(a)) registered in the State to present the vehicle for inspection on an annual basis to ensure that the vehicle meets or exceeds motor vehicle safety standards to be established by the State. At a minimum, such standards shall ensure that the seatbelts and speedometer installed in the vehicle are operable. 
(b)Apportionment of withheld funds after compliance 
(1)Period of availability of withheld funds 
(A)Funds withheld on or before September 30, 2013Any funds withheld under subsection (a) from apportionment to any State on or before September 30, 2013, shall remain available until the end of the third fiscal year following the fiscal year for which the funds are authorized to be appropriated. 
(B)Funds withheld after September 30, 2013No funds withheld under this section from apportionment to any State after September 30, 2013, shall be available for apportionment to the State. 
(2)ApportionmentIf, before the last day of the period for which funds withheld under subsection (a) from apportionment are to remain available for apportionment to a State under paragraph (1), the State meets the requirement of subsection (a)(3), the Secretary shall, on the first day on which the State meets the requirement, apportion to the State the funds withheld under subsection (a) that remain available for apportionment to the State. 
(3)Period of availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph (2) shall remain available for expenditure until the end of the third fiscal year following the fiscal year in which the funds are so apportioned. Sums not obligated at the end of that period shall lapse. 
(4)Effect of noncomplianceIf, at the end of the period for which funds withheld under subsection (a) from apportionment are available for apportionment to a State under paragraph (1), the State does not meet the requirement of subsection (a)(3), the funds shall lapse.. 
(b)Conforming amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
167. State safety inspections of motor vehicles.. 
 
